Zimmerman, J.,
dissents for the reason that in his opinion Courts of Appeals should be permitted to exercise discretion in entertaining or refusing mandamus actions, even where statutory appeals might exist and private rights are involved. There are instances where mandamus would be an appropriate and expeditious manner in which to proceed. The holding of the majority of the court herein represents a clear departure from former decisions of this court. See the per curiam opinion in State, ex rel. Shoeman, v. Deuber et al., Barberton Civil Service Comm., 175 Ohio St. 357, 358, 195 N. E. 2d 110, 111, and the cases cited therein.
O’Neill, J., concurs in the foregoing dissenting opinion.